Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-227

IN RE: WAYNE R. HARTKE
                                                    2016 DDN 374
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 200378

BEFORE: Easterly, Associate Judge, and Nebeker and Reid, Senior Judges.

                                   ORDER
                              (FILED – June 29, 2017)

        On consideration of the certified order suspending respondent from the
practice of law in Virginia for three years following his stipulation to misconduct
involving the failure to correct misrepresentations to bar counsel and his
subsequent failure to comply with the conditions of his six-month suspension; this
court’s April 14, 2017, order suspending respondent pending disposition of this
case and directing him to show cause why identical reciprocal discipline should not
be imposed; the statement of Disciplinary Counsel recommending the substantially
different sanction of a three-year suspension with a fitness requirement; and it
appearing that respondent did not file a response to this court’s show cause order
or file the required D.C. Bar R. XI, § 14 (g) affidavit, it is

       ORDERED that Wayne R. Hartke is hereby suspended from the practice of
law in the District of Columbia for three years with a fitness requirement. See In
re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining that the presumption of
identical discipline in D.C. Bar R. XI, § 11 (c) will prevail except in “rare” cases);
D.C. Bar R. XI, § 11 (c)(4), (e) (permitting this court to “impose such discipline as
it deems appropriate” where the “misconduct established warrants substantially
different discipline in the District of Columbia”); see also In re Cater, 887 A.2d 1,
                                         2
6, 25 (D.C. 2005) (setting forth the standard for imposition of a fitness requirement
and finding such requirement warranted where “the respondent has repeatedly
evinced indifference . . . toward the disciplinary procedures by which the Bar
regulates itself.”). For purposes of eligibility to petition for reinstatement, the
suspension will not begin to run until such time as respondent files a D.C. Bar R.
XI, § 14 (g) affidavit.
                                 PER CURIAM